DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on 10/19/21 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13, 14, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsugimura (US 2015/0009532) in view of Suzuki (US 2013/0260683).

Regarding Claim 1, Tsugimura teaches a function executing device (Paragraph 2) comprising:
a first wireless interface (Paragraph 36, wherein there is an NFC interface);
a processor (Paragraph 34, wherein there is a CPU); and
a storage storing computer-readable instructions, wherein the computer-readable instructions, when executed by the processor (Paragraphs 32-34, wherein there is a program stored on memory executed by the CPU), cause the function executing device to:
establish a first wireless connection with a terminal device via the first wireless interface (Paragraph 55, wherein the NFC makes connection with a portable device);
send screen display information to the terminal device via the first wireless interface by using the first wireless connection (Paragraphs 71 and 72, wherein the function information is received. The function information would allow for the display of the mobile device to display the appropriate information, which would correspond to screen information. This can be performed by the NFC, paragraph 112), wherein the screen display information is for causing the terminal device to display a function screen indicating one or more functions that the function executing device is capable of executing (Paragraphs 71 and 72, wherein the function information is received. The function information would allow for the display of the mobile device to display the 
in a case where a first execution instruction for causing the function executing device to execute a first function is inputted to the terminal device after the function screen has been displayed in the terminal device, establish a second wireless connection with the terminal device via the first wireless interface (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).
Tsugimura does not teach without executing, via the first wireless interface, communication using specific authentication information that is prepared by one device among the function executing device and the terminal device;
execute the communication using the specific authentication information with the terminal device via the first wireless interface by using the second wireless connection; and
after the communication using the specific authentication information has been executed, execute communication of first function execution information for executing the first function via the first wireless interface with the terminal device.
Suzuki does teach without executing, via the first wireless interface, communication using specific authentication information that is prepared by one device among the function executing device and the terminal device (Paragraph 91, wherein authentication information is used in order to establish a WFD connection, therefore this would occur after the function information is received);
execute the communication using the specific authentication information with the terminal device via the first wireless interface by using the second wireless connection 
after the communication using the specific authentication information has been executed, execute communication of first function execution information for executing the first function via the first wireless interface with the terminal device (Paragraphs 91 and 92, after authentication information is established, then the print data can be sent accordingly).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).

Regarding Claim 2, Tsugimura further teaches wherein the first wireless interface is an interface configured to execute wireless communication according to Bluetooth (registered trademark) scheme (Paragraph 111, wherein NFC can be Bluetooth).

Regarding Claim 3, Tsugimura further teaches wherein the function executing device further comprises a second wireless interface different from the first wireless interface, the first function is a function for establishing a wireless connection via the second wireless interface with an external device (Paragraph 47, wherein there is a WFD connection), and


Regarding Claim 4, Tsugimura further teaches wherein the one or more functions include at least one function among a print function and a scan function (Paragraph 38, wherein there can be a print or scan function), and
the first function is a function for establishing the wireless connection via the second wireless interface with the external device in order to execute communication of relation data which is related to the at least one function with the terminal device (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).

Regarding Claim 5, Tsugimura further teaches wherein the first function is at least one function among a print function and a scan function (Paragraph 38, wherein there can be a print or scan function), and
the first function execution information includes relation data which is related to the at least one function (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).

Regarding Claim 6, Suzuki further teaches wherein the function executing device is configured to be set in one of a first state and a second state, the first state is a state where the function executing device is not capable of executing the communication using the specific authentication information, the second state is a state where the 
the screen display information is sent to the terminal device while the function executing device is in the first state, wherein the computer-readable instructions, when executed by the processor (Paragraph 44 and 45, wherein the information is accessed appropriately if WFD is enabled), further cause the function executing device to:
in the case where the first execution instruction is inputted to the terminal device, receive a setting change request from the terminal device via the first wireless interface, the setting change request being for setting the function executing device to the second state instead of the first state, wherein the communication using the specific authentication information is executed with the terminal device after the function executing device has been set to the second state instead of the first state in response to receiving the setting change request from the terminal device (Paragraph 44, wherein the mode can be changed accordingly).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).


disconnect the first wireless connection after the screen display information has been sent to the terminal device (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions. The connection is established accordingly.).
Tsugimura does not teach after the first execution instruction has been inputted to the terminal device and the first wireless connection has been disconnected, establish a third wireless connection with the terminal device via the first wireless interface, wherein the setting change request is received by using the third wireless connection, wherein the computer-readable instructions, when executed by the processor, further cause the function executing device to:
in a case where the setting change request is received from the terminal device, disconnect the third wireless connection, wherein the second wireless connection is established after the third wireless connection has been disconnected, and
the communication of the first function execution information is executed by using the second wireless connection.
Suzuki does teach after the first execution instruction has been inputted to the terminal device and the first wireless connection has been disconnected, establish a third wireless connection with the terminal device via the first wireless interface, wherein the setting change request is received by using the third wireless connection (Paragraph 44, wherein the mode can be changed), wherein the computer-readable 
in a case where the setting change request is received from the terminal device, disconnect the third wireless connection, wherein the second wireless connection is established after the third wireless connection has been disconnected (Paragraph 44 and 81, wherein the information is sent based on the status of the connection), and
the communication of the first function execution information is executed by using the second wireless connection (Paragraph 44 and 81, wherein the information is sent based on the status of the connection).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).

Regarding Claim 8, Tsugimura further teaches wherein the computer-readable instructions, when executed by the processor, further cause the function executing device to:
disconnect the first wireless connection after the screen display information has been sent to the terminal device, wherein the second wireless connection is established after the first wireless connection has been disconnected, the setting change request is 
the communication of the first function execution information is executed by using the second wireless connection (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).

Regarding Claim 13, Suzuki further teaches wherein the first wireless interface is an interface configured to execute wireless communication according to Bluetooth (registered trademark) scheme, the first state includes a state where first setting information is stored in a memory, the first setting information indicates a setting for, in a case where a specific Read request according to the Bluetooth scheme is received from the terminal device, sending a response for the specific Read request without executing the communication using the specific authentication information, the second state includes a state where second setting information is stored in the memory, the second setting information indicates a setting for executing the communication using the specific authentication information in a case where the specific Read request is received from the terminal device and sending the response for the specific Read request in a case where authentication using the specific authentication information succeeds, the setting change request is a request for changing the first setting information in the memory to the second setting information, in a case where the specific Read request is received from the terminal device while the first setting information is stored in the memory, the screen display information is sent to the terminal device as the response for the specific Read request without executing the communication using the specific 
the communication using the specific authentication information is executed in a case where the specific Read request is received from the terminal device while the second setting information is stored in the memory (Paragraph 44 and 81, wherein the information is sent based on the status of the connection which can be changed).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).

Regarding Claim 14, Suzuki further teaches wherein the specific authentication information is a first code that is prepared by the one device among the function executing device and the terminal device, in a case where a second code is inputted to the other device among the function executing device and the terminal device after the first code has been displayed in the one device, the communication using the specific authentication information includes sending related information which is related to the second code from the other device to the one device (Paragraphs 91 and 92, after authentication information is established, then the print data can be sent accordingly), and

Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).

Regarding Claim 20, Suzuki further teaches wherein the computer-readable instructions, when executed by the processor, further cause the function executing device to:
in a case where a second execution instruction for causing the function executing device to execute a second function different from the first function is inputted to the terminal device after the function screen has been displayed in the terminal device, establish a fifth wireless connection with the terminal device via the first wireless interface (Paragraph 74, wherein the WFD-incompatible connection is established accordingly), and
execute communication of second function execution information for executing the second function with the terminal device via the first wireless interface by using the fifth wireless connection without executing the communication using the specific authentication information via the first wireless interface by using the fifth wireless connection (Paragraph 74, wherein the WFD-incompatible connection is established accordingly).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 23, the limitations are similar to those treated in and are met by the references as discussed in claim 20 above.

Claim 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsugimura (US 2015/0009532) in view of Suzuki (US 2013/0260683) further in view of Park (US 2017/0134609).


Tsugimura in view of Suzuki does not teach the first state includes a state where the first wireless interface repeatedly sends an Advertise signal according to the Bluetooth scheme.
Park does teach the first state includes a state where the first wireless interface repeatedly sends an Advertise signal according to the Bluetooth scheme (Paragraph 84, wherein there is an advertise packet sent).
Tsugimura and Park are combinable because they both deal with WFD with MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of Park for the purpose of efficiently connecting to the MFP from the mobile terminal (Park: Paragraph 4).

Regarding Claim 10, Park further teaches wherein the communication using the specific authentication information is executed in a case where a specific Read request according to the Bluetooth scheme is received from the terminal device and the first wireless interface is in a state where the first wireless interface stops sending the Advertise signal (Paragraph 84, wherein the advertise signal is sent),
the communication using the specific authentication information is not executed in a case where the specific Read request is received from the terminal device and the 
in a case where the specific Read request is received from the terminal device while the function executing device is set in the first state where the first wireless interface repeatedly sends the Advertise signal, the screen display information is sent to the terminal device without executing the communication using the specific authentication information (Paragraph 84, wherein information would be sent accordingly).
Tsugimura and Park are combinable because they both deal with WFD with MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of Park for the purpose of efficiently connecting to the MFP from the mobile terminal (Park: Paragraph 4).

Regarding Claim 11, Park further teaches wherein the first wireless connection is established with the terminal device in a case where a first Advertise signal is received by the terminal device (Paragraph 84, wherein the advertise signal is sent), and
the first Advertise signal includes allowance information that allows establishment of a wireless connection according to the Bluetooth scheme (Paragraph 84, wherein once the signal is received a connection can be made), wherein the computer-readable 
in a case where the first wireless connection is established with the terminal device, cause the first wireless interface to stop sending the first Advertise signal (Paragraph 84, wherein the advertise is sent accordingly); and
after the sending of the first Advertise signal has been stopped, cause the first wireless interface to start sending a second Advertise signal, the second Advertise signal including non-allowance information that does not allow establishment of the wireless connection according to the Bluetooth scheme, wherein the first state includes a state where the first wireless interface repeatedly sends the second Advertise signal (Paragraph 84, wherein it can be determined if authentication is needed).
Tsugimura and Park are combinable because they both deal with WFD with MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of Park for the purpose of efficiently connecting to the MFP from the mobile terminal (Park: Paragraph 4).

Regarding Claim 12, Park further teaches wherein the communication using the specific authentication information is executed in a case where the first wireless interface is in a state where the first wireless interface stops sending the Advertise signal (Paragraph 84, wherein it can be determined if authentication is needed), 

the second state includes a state where the first wireless interface stops sending the Advertise signal, the setting change request is a request for causing the first wireless interface not to send the Advertise signal, the screen display information is sent to the terminal device without executing the communication using the specific authentication information while the function executing device is set in the first state where the first wireless interface repeatedly sends the Advertise signal (Paragraph 84, wherein it can be determined if authentication is needed), and
the communication using the specific authentication information is executed while the function executing device is set in the second state where the first wireless interface stops sending the Advertise signal (Paragraph 84, wherein it can be determined if authentication is needed).
Tsugimura and Park are combinable because they both deal with WFD with MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of Park for the purpose of efficiently connecting to the MFP from the mobile terminal (Park: Paragraph 4).


the communication of the first function execution information is executed without executing the communication using the specific code while the function executing device is set in the state where the first wireless interface repeatedly sends the Advertise signal.
Park teaches wherein the communication using the specific code is not executed in a case where the first wireless interface repeatedly sends an Advertise signal according to the Bluetooth scheme, the screen display information is sent to the terminal device without executing the communication using the specific code while the function executing device is set in a state where the first wireless interface repeatedly sends the Advertise signal, the communication using the public key is executed without executing the communication using the specific code while the function executing device is set in the state where the first wireless interface repeatedly sends the Advertise signal (Paragraph 84, wherein it can be determined if authentication is needed. The advertise signal is sent until a connection is made), and

Tsugimura and Park are combinable because they both deal with WFD with MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of Park for the purpose of efficiently connecting to the MFP from the mobile terminal (Park: Paragraph 4).

Claim 15-18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsugimura (US 2015/0009532) in view of Suzuki (US 2013/0260683) further in view of ordinary skill in the art.

Regarding Claim 15, Tsugimura in view of Suzuki does not teach wherein the specific authentication information is a public key that is prepared by the one device among the function executing device and the terminal device, the communication using the specific authentication information includes sending the public key from the one device to the other device among the function executing device and the terminal device, and
the first function execution information is generated by the other device by using the public key.
Official notice is taken that one of ordinary skill in the art would be aware to utilize a public key. Public/private key settings are well known and used to allow for easy establishment of a secure communication without having to know the key data, but easily exchanging information for establishment of the devices security.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of a public key to help ease establishment of security for the user.

Regarding Claim 16, Tsugimura further teaches wherein the computer-readable instructions, when executed by the processor, further cause the function executing device to:
disconnect the first wireless connection after the screen display information has been sent to the terminal device, wherein the second wireless connection is established after the first wireless connection has been disconnected, wherein the computer-readable instructions (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).
Suzuki teaches establishing the secure connections (Paragraphs 91 and 92, after authentication information is established, then the print data can be sent accordingly).
Tsugimura and Suzuki are combinable because they both deal with communicating between mobile devices and MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura with the teachings of Suzuki for the purpose of determining capability and availability of the devices (Suzuki: Paragraphs 38 and 39).
Tsugimura in view of Suzuki does not teach when executed by the processor, further cause the function executing device to:
disconnect the second wireless connection after communication of the public key is executed with the terminal device by using the second wireless connection; and
after the second wireless connection has been disconnected, establish a fourth wireless connection with the terminal device via the first wireless interface,
wherein the communication of the first function execution information is executed by using the fourth wireless connection.
Official notice is taken that one of ordinary skill in the art would be aware to utilize a public key. Public/private key settings are well known and used to allow for easy establishment of a secure communication without having to know the key data, but easily exchanging information for establishment of the devices security.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of a public key to help ease establishment of security for the user.

Regarding Claim 17, Tsugimura wherein the computer-readable instructions, when executed by the processor, further cause the function executing device to:
disconnect the first wireless connection after the screen display information has been sent to the terminal device, wherein the second wireless connection is established after the first wireless connection has been disconnected (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions), and
the communication of the first function execution information is executed by using the second wireless connection (Paragraphs 56 and 60, wherein WFD is used when utilizing MFP functions).

Regarding Claim 18, Tsugimura in view of Suzuki does not teach wherein the first wireless interface is an interface configured to execute wireless communication according to Bluetooth (registered trademark) scheme, the screen display information is sent to the terminal device without executing either the communication using the public key which is the specific authentication information or communication using a specific code according to the Bluetooth scheme, and
the communication using the public key is executed without executing the communication using the specific code.
Official notice is taken that one of ordinary skill in the art would be aware to utilize a public key. Public/private key settings are well known and used to allow for easy establishment of a secure communication without having to know the key data, but easily exchanging information for establishment of the devices security.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of a public key to help ease establishment of security for the user.

Regarding Claim 21, Tsugimura in view of Suzuki does not teach wherein the second function is a function of sending error display information to the terminal device, the error display information being for causing the terminal device to display error information related to an error state in a case where the function executing device is in the error state, and
the communication of the second function execution information includes receiving a request for sending the error display information to the terminal device as the second function execution information from the terminal device.
Official notice is taken that it would have been obvious to one of ordinary skill in the art when an error would be received when performing communication that the error would have to be known to the user. This allows for the user to make an informed decision as to how to proceed with the communication and the job.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tsugimura in view of Suzuki with the teachings of an error message for the purpose of properly notifying the user to help the user make an informed follow up decision.

Regarding Claim 24, the limitations are similar to those treated in and are met by the references as discussed in claim 21 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited prior art relates to wireless communication with an MFP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699